Exhibit 10.1

Execution Version

 

 

THIRD  AMENDMENT  TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated  as  of
June  1, 2020 (the “Third Amendment Effective Date”), is entered into by and
among HERITAGE INSURANCE HOLDINGS, INC., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders party hereto, and Regions Bank, in its
capacity  as Administrative  Agent  (the “Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, the Borrower, the Guarantors from time to time party  thereto, the
Lenders  from  time to time party thereto, and Regions Bank, as Administrative
Agent and Collateral Agent, are parties to that certain Credit Agreement, dated
as of December 14, 2018 (as amended by that certain First Amendment to Credit
Agreement, dated as of May 17, 2019, that certain Second Amendment to Credit
Agreement, dated as of April  27, 2020, and as further amended, restated,
amended and restated,  supplemented,  increased,  extended, refinanced, renewed,
replaced, and/or otherwise modified in writing from time to time, the “Credit
Agreement”); and

 

WHEREAS, the Credit Parties have requested that the Credit Agreement be amended
as provided in Section 3 below, and the Lenders (by act of the
Required  Lenders) have agreed to consent to  such amendments set forth herein,
subject to the terms and  conditions of this  Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

A G R E E M E N T

 

1.Introductory Paragraph and Recitals; Definitions. The above introductory
paragraph and recitals (including any terms defined therein) of this Amendment
are incorporated  herein  by  reference  as if  fully  set forth in the body of
this Amendment. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided  for such terms in the Credit Agreement  (as
amended by this Amendment).

 

2.Amendments to the Credit Agreement. Pursuant to Section 11.4 of the Credit
Agreement, the Credit Agreement is hereby  amended  in the following respects:

 

(a)The definition of “Letter of Credit Sublimit” in Section 1.1 of the Credit
Agreement is amended by replacing the text “Five Million Dollars ($5,000,000)”
therein with the text “Forty Million Dollars ($40,000,000)”.

 

(b)Section 8.1(m) of the Credit Agreement is amended and restated in
its  entirety  to  read  as follows:

 

(m) Indebtedness in respect of or guarantee of performance bonds, bid bonds,
appeal bonds, surety bonds, performance and completion guarantees, workers’
compensation claims, letters of credit, bank guarantees and banker’s
acceptances, warehouse receipts or similar instruments and similar obligations
(other than in respect of other Indebtedness for borrowed money) in  each  case
provided in the ordinary course of business or consistent with past practice;
provided, that, any Indebtedness arising from the provision by any Credit Party
of any of the foregoing for the benefit of any Person other than a Credit
Party  is subject to compliance with  Section 8.6;

 

Third Amendment to Credit Agreement (Heritage Insurance Holdings, Inc.)

 

 

--------------------------------------------------------------------------------

 

(c)Section 8.6(o)(iii) of the Credit Agreement is amended by inserting the text
“(including, without limitation, the provision of a Letter of Credit for the
benefit of any  Regulated  Subsidiary)”  immediately following the text
“Investments by the Credit Parties” therein.

 

3.Effectiveness; Conditions Precedent. This Amendment shall become effective as
of the Third Amendment Effective Date upon receipt by the Administrative Agent
of counterparts of this Amendment duly executed by each of the Credit Parties,
the Required Lenders, the Administrative  Agent,  and  the Collateral Agent; and

 

4.Representations and Warranties. The Borrower (on behalf of itself and the
other Credit Parties) hereby represents and  warrants to the Administrative
Agent and  the Lenders as follows:

 

 

(a)

the Borrower and each other Credit Party has taken all necessary action to
authorize the execution and delivery of, and performance under, this Amendment;

 

 

 

(b)

this Amendment has been duly executed and delivered by the Borrower and each
other Credit Party and constitutes each such Credit Party’s legal, valid and
binding obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to: (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer,
moratorium  or  similar  Laws  affecting  creditors’ rights generally; and/or
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity);

 

 

 

(c)

no consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third-party is
required in connection with the execution or delivery of, or performance under,
this Amendment by the Borrower or any other Credit Party;

 

 

 

(d)

both immediately before and immediately after giving effect to this Amendment,
the representations and warranties contained in the Credit Agreement or any
other Credit Document are true and correct in all material respects, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case, they are true and correct in all material respects
as of such earlier date; and

 

 

 

(e)

both immediately before and immediately after giving effect to this Amendment,
no Default or Event of Default exists.

 

 

5.Reaffirmation. The Borrower (on behalf of itself and the other Credit
Parties): (a) (i) acknowledges and consents to all of the terms and conditions
of this Amendment, (ii) affirms all  of its obligations  under the Credit
Documents (as amended by this Amendment), and (iii) agrees that this Amendment,
and all documents, agreements and instruments executed in connection with this
Amendment,  do not operate  to  reduce  or discharge such Credit Party’s
obligations under the Credit Documents (except to the extent such obligations
are expressly modified pursuant to this Amendment); and (b) (i) affirms that
each of the Liens granted in, or pursuant to, the Credit Documents is valid and
subsisting, and (ii) agrees that this Amendment, and all documents, agreements
and instruments executed in connection with this Amendment, do not, in any
manner, impair, or otherwise adversely affect, any of the Liens granted in, or
pursuant to, the Credit Documents.

 

6.Miscellaneous.

 

 

(a)

Credit Document. This Amendment shall be deemed to be, and is, a Credit
Document, and all references to a “Credit Document” in the Credit Agreement and
the other Credit Documents (including, without limitation, all such references
in the representations and warranties in the Credit Agreement and  the other
Credit Documents) shall be deemed to include this Amendment.

 

 

 

2

--------------------------------------------------------------------------------

 

(b)

No Other Changes. Except as expressly modified hereby, all of the terms and
provisions of the Credit Documents shall remain  unchanged and in  full  force
and effect.

 

 

(c)

Counterparts; Delivery. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means (including in “.pdf”
form) shall be effective as delivery of a manually executed  counterpart of this
Amendment.

 

 

(d)

Fees and Expenses. The Borrower agrees to pay all reasonable out-of-pocket fees
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and expenses of Moore & Van Allen PLLC, as counsel to the
Administrative Agent.

 

 

(e)

Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF, OR
RELATING TO THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND BE
GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 

3

--------------------------------------------------------------------------------

 

WITNESS WHEREOF, the parties hereto caused this Amendment to be duly executed as
of the date first above written, intending to create an instrument under seal.

 

BORROWER:

 

HERITAGE INSURANCE HOLDINGS, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

  /s/ KIRK LUSK

(Seal)

 

 

Name: Kirk Lusk

 

 

 

Title Chief Financial Officer

 

 

 

 

GUARANTORS:

 

CONTRACTORS ALLIANCE NETWORK, LLC,

 

 

a Florida limited liability company

 

 

FIRST ACCESS INSURANCE GROUP, LLC,

 

 

a Florida limited liability company

 

 

HERITAGE INSURANCE CLAIMS, LLC,

 

 

a Florida limited liability company

 

 

HERITAGE MGA, LLC,

 

 

a Florida limited liability company

 

 

NBIC Financial Holdings, Inc.,

 

 

a Delaware corporation

 

 

NBIC SERVICE COMPANY , INC.,

 

 

a Rhode Island corporation

 

 

SKYE LANE PROPERTIES, LLC,

 

 

a Florida limited liability company

 

 

ZEPHYR ACQUISITION COMPANY,

 

 

a Delaware corporation

 

 

 

 

By:

/s/ KIRK LUSK

(Seal)

 

 

Name: Kirk Lusk

 

 

 

Title Chief Financial Officer

 

 

 

 

 

 

HI HOLDINGS, INC.,

 

 

a Hawaii corporation

 

 

 

 

 

 

By:

/s/ BRUCE LUCAS

(Seal)

 

 

Name: Bruce Lucas

 

 

 

Title Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

[Signature Pages Continue]

 

 




Signature Page to Third Amendment to Credit Agreement ( Heritage Insurance
Holdings, Inc.)

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT

AND COLLATERAL AGENT:

 

REGIONS BANK,

as a Lender

 

 

 

 

 

 

 

By:

/s/ HICHEM KERMA

(Seal)

 

 

Name:

Hichem Kerma

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

[Signature Pages Continue]

 

 




Signature Page to Third Amendment to Credit Agreement ( Heritage Insurance
Holdings, Inc.)

--------------------------------------------------------------------------------

 

 

LENDERS:

 

REGIONS BANK,

 

 

 

as a Lender

 

 

 

By:

/s/ HICHEM KERMA

(Seal)

 

 

Name:

Hichem Kerma

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

[Signature Pages Continue]

 

 



Signature Page to Third Amendment to Credit Agreement ( Heritage Insurance
Holdings, Inc.)

--------------------------------------------------------------------------------

 

 

 

BMO HARRIS BANK N.A.,

 

 

 

as a Lender

 

 

 

By:

/s/ CATHERINE LIU

 

 

 

Name:

Catherine Liu

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 



Signature Page to Third Amendment to Credit Agreement ( Heritage Insurance
Holdings, Inc.)

--------------------------------------------------------------------------------

 

 

 

HANCOCK  WHITNE Y BANK,

 

 

 

 

 

 

 

By:

/s/ AKENT HARRELL, JR.

(Seal)

 

 

Name:

Akent Harrell, Jr.

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

[Signature Pages Continue ]

 

 



Signature Page to Third Amendment to Credit Agreement ( Heritage Insurance
Holdings, Inc.)

--------------------------------------------------------------------------------

 

 

 

CIBC BANK USA,

 

 

 

as a Lender

 

 

 

By:

/s/ AUSTIN G. LOVE

(Seal)

 

 

Name:

Austin G. Love

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

[Signature Pages Continue]

 

 



Signature Page to Third Amendment to Credit Agreement ( Heritage Insurance
Holdings, Inc.)

--------------------------------------------------------------------------------

 

 

 

WOODFOREST NATIONAL BANK,

 

 

 

as a Lender

 

 

 

By:

/s/ JEFFREY MITCHELL

(Seal)

 

 

Name:

Jeffrey Mitchell

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

[Signature  Pages End]

Signature Page to Third Amendment to Credit Agreement ( Heritage Insurance
Holdings, Inc.)